Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The examiner acknowledges the applicant’s amendment filed 6/17/2022.  At this point claims 1-34, 36-42, 44-58, 61-65, 68, 71-78, 93, 102-111 are pending in the instant application and ready for examination by the examiner.

Reasons for Allowance
2.	The following is an Examiner’s statement of reason for allowance: Claims 1 and 53 are considered allowable since when reading the claims in light of the specification, as per the MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims specifically…
‘changing, by the processor of the computer system, by executing software stored in the RAM of the computer system, a structure of the neural network based at least in part on the computed value; 
training, by the processor of the computer system, by executing software stored in the RAM of the computer system, the neural network on the dataset according to the objective; 
detecting, by the processor of the computer system, by executing software stored in the RAM of the computer system, a problem in a learning process of the neural network during training of the neural network; and 
correcting, by the processor of the computer system, by executing software stored in the RAM of the computer system, the problem, wherein correcting the problem comprises: copying, by the processor of the computer system, by executing software stored in the RAM of the computer system, the neural network into a plurality of copy neural networks; 
wherein the plurality of copy neural networks each comprise a first set of copy nodes that are copies of nodes of the neural network that are connected to input nodes of the neural network; 
wherein the plurality of copy neural networks each comprise a second set of copy nodes that are copies of nodes of the neural network that are connected to output nodes of the neural network; 
combining, by the processor of the computer system, by executing software stored in the RAM of the computer system, the plurality of copy neural networks into a combined neural network; 
connecting, by the processor of the computer system, by executing software stored in the RAM of the computer system, each of the first set of copy nodes to respective input nodes of the combined neural network; and 
connecting, by the processor of the computer system, by executing software stored in the RAM of the computer system, each of the second set of copy nodes to respective output nodes of the combined neural network.’ In regards to clam 1.
In regards to claim 53…
‘train the neural network on the dataset according to the objective; 
detect a problem in a learning process of the neural network during training of the neural network; and 
correct the problem by: 
copying the neural network into a plurality of copy neural networks: 
wherein the plurality of copy neural networks each comprise a first set of copy nodes that are copies of nodes of the neural network that are connected to input nodes of the neural network, 
wherein the plurality of copy neural networks each comprise a second set of copy nodes that are copies of nodes of the neural network that are connected to output nodes of the neural network: 
combining the plurality of copy neural networks into a combined neural network; 
connecting each of the first set of copy nodes to respective input nodes of the combined neural network; and 
connecting each of the second set of copy nodes to respective output nodes of the combined neural network.’

3.	Because claims 2-34, 36-42, 44-52, 54-58, 61-65, 68, 71-78, 93, 102-111  depend directly or indirectly from claims 1 or 53, these claims are considered allowable for at least the same reasons noted above with respect to claims 1 and 53.

4.	Claims 1-34, 36-42, 44-58, 61-65, 68, 71-78, 93, 102-111 are allowed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 6:00 a.m. to 3:00 p.m. or contact the Supervisor Mr. Michael Huntley at (303)-297-4307.

/P. C./
Examiner, Art Unit 2129
Peter Coughlan
Patent Examiner
6/28/2022


/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129